417 Pa. 51 (1965)
Grzywacz
v.
Meszaros, Appellant.
Supreme Court of Pennsylvania.
Argued January 7, 1965.
March 16, 1965.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*52 Philip D. Weiss, with him Duffy, McTighe & McElhone, for appellant.
William H. Pugh, IV, with him Anthony J. Giangiulio, and Bean, DeAngelis, Tredinnick & Giangiulio, for appellees.
OPINION PER CURIAM, March 16, 1965:
The plaintiffs, Marie C. Grzywacz and Adam Grzywacz, recovered a verdict against the defendant Albert Meszaros who seeks a new trial ascribing five errors to the trial judge: (1) That he prevented cross-examination of the wife plaintiff regarding alleged prior inconsistent statements with regard to a back ailment allegedly suffered by the plaintiff from childhood. In cross-examination, the defendant did not ask Mrs. Grzywacz about any ailment existing prior to an accident which occurred in 1959. There was thus nothing to impeach. The trial judge did not abuse his discretion in refusing the cross-examination indicated. (2) That the trial judge made prejudicial statements in the course of the trial. The record fails to substantiate this averment. (3) That he erred in his charge as to whether the additional defendant in the case had come out of a private road. The judge read the appellant's point for charge on this item and then commented on the facts in a manner consistent with his duties and responsibilities in the case. (4) That he erred in failing to read to the jury the defendant's second additional point for charge. The point for charge in question was not precisely applicable to the facts in the case and was, therefore, properly excluded. (5) The judge improperly allowed the jury to consider future pain and suffering as an item of damages. *53 Under the evidence in the case it would have been error for the Judge not to have so charged.
Judgment affirmed.